Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Disentimos por entender que, en el presente caso, toda la evidencia presentada demuestra que la omisión que se le imputa a la querellada María del Carmen Mulero Fernández —esto es, no presentar a tiempo una demanda de daños y peijuicios ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico— se debió, en gran medida, a la falta de cooperación, dejadez y hasta negligencia de la querellante Isabel Pérez Fernández; situación que, en nuestro criterio, impide que la prueba que milita contra la referida abogada querellada pueda ser considerada como “clara, robusta y convincente”, conforme requiere nuestra jurisprudencia para poder sancionar a un abogado en nuestra jurisdicción. In re Caratini Alvarado, 153 D.P.R. 575 (2001).
Es por ello que disentimos de la sanción disciplinaria de “censurar enérgicamente” a la Leda. María del C. Mulero Fernández.